189 F.2d 968
51-1 USTC  P 10,819
ESTATE of Louis SOLOWEY, by Lillian Halpern, Louis Shapiro,and Bessie Solowey, Executors, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 243, Docket 21958.
United States Court of Appeals Second Circuit.
Argued June 6, 1951.Decided June 25, 1951.

Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Robert N. Anderson, Richard D. Harrison, Sp. Assts. to Atty. Gen., for respondents.
Before CHASE, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Decision affirmed on Opinion below.  15 T.C. 188.